DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 May 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 2-13, 15, 16, 18-20, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph::
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-13, 15, 16, 18-20, and 22 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 and 19 disclose “the first remote network device via the infrastructure wireless network” (lines 9-10), however, the scope of the limitation is indefinite due to lack of antecedent basis. For the purpose examination, “the first remote network device” refers to “a first remote network server”.
Claims 3-13, 15, 16, 18, 20, and 22 are also rejected based on the respective dependency of the each of the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 8-13, 15, 16, 19, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Louboutin et al. (US 2013/0014232) in view of Scherzer et al. (US 2007/0033197).

Regarding claim 2,
a system for a user to configure an electronic device to connect to an infrastructure wireless network (Fig. 2; par. 19: By enabling a portable computing device to configure an accessory for wireless network access, embodiments enable a user to avoid having to enter network access information when the user desires an accessory to be configured to operate with a wireless network), the system comprising: a wireless access point (Fig. 2 par. 23: access point 106) configured to provide wireless connectivity to the infrastructure wireless network (par. 26: Access point 106 can be any suitable device for managing a wireless network, and facilitating communication between networked client devices, external networks, etc. Illustratively, access point 106 can, among other operations, route messages between networked client devices, and/or enable the client devices to access an external network, such as the Internet par. 27: Accessory 104 can thereafter use the wireless network access credential to join and/or access a WiFi network managed by access point 106);
the electronic device (Fig. 2 par. 23: accessory 104) of the user (Fig. 2; par. 19: By enabling a portable computing device to configure an accessory for wireless network access, embodiments enable a user to avoid having to enter network access information when the user desires an accessory to be configured to operate with a wireless network); and
a computing device of the user (Fig. 2 102; par. 19: By enabling a portable computing device to configure an accessory for wireless network access, embodiments enable a user to avoid having to enter network access information when the user desires an accessory to be configured to operate with a wireless network), wherein the computing device is configured to communicate with electronic device via an ad hoc wireless communication link (par. 29: portable computing device 102 and accessory 104 can communicate over a Bluetooth or Bluetooth LE connection);  and
wherein: the computing device is configured to transmit to the electronic device, wirelessly via the ad hoc wireless communication link between the electronic device and the computing device (par. 29: portable computing device 102 and accessory 104 can communicate over a Bluetooth or Bluetooth LE connection), the credential data for the infrastructure wireless network (par. 73: If the received user response indicates that accessory 104 should be permitted to access the WiFi network to which portable computing device 102 is connected, the portable computing device can transmit a wireless network access credential for the WiFi network at block 622. In some embodiments, the wireless network access credential can include an SSID for the wireless network and/or security information (e.g., a WEP password, a WPA password, etc.). Based on this information, accessory 104 can connect to the WiFi network associated with the wireless network access credential); and
the electronic device is configured to, upon receiving the credential data for the infrastructure wireless network, connected to the infrastructure wireless network the wireless access point using the credential data received from the computing device (par. 27: Accessory 104 can thereafter use the wireless network access credential to join and/or access a WiFi network managed by access point 106; par. 73: If the received user response indicates that accessory 104 should be permitted to access the WiFi network to which portable computing device 102 is connected, the portable computing device can transmit a wireless network access credential for the WiFi network at block 622. In some embodiments, the wireless network access credential can include an SSID for the wireless network and/or security information (e.g., a WEP password, a WPA password, etc.). Based on this information, accessory 104 can connect to the WiFi network associated with the wireless network access credential).
Louboutin discloses all the subject matter of the claimed invention with the exception of a first remote network server configured to store credential data for an infrastructure wireless network pre-specified by the user, the credential data comprising an identifier and a password for the infrastructure wireless network; wherein the computing device is configured to communicate ... with the first remote network device via the infrastructure wireless network. Scherzer from the same or similar fields of endeavor discloses a first remote network server configured to store credential data for an infrastructure wireless network pre-specified by the user (par. 20: A user, represented in FIG. 1 as laptop device 104,106, and 108, or personal digital assistant (PDA) 110 and 112, allows access to the user's access point in exchange for being allowed to access other user's access points ... A user registers with the provider of network access by communicating with provider application server 116. Application server 116 receives and stores registration information ... The software client enables the user to access another user's access point either directly or by relaying information through another registered user's device; par. 21: Registration information can include one or more of the following: the user's access point information to enable a second user to use the user's access point, the user's identifier information (e.g., media access control (MAC) address), the user's access point service set identifier (SSID), the user's access point wired equivalent privacy (WEP) key or pass word, the user's access point Wi-Fi protected access (WPA) key or password, and the user's access point bandwidth allocation for a second user. The registration information is used by the provider of the network to set up a user contribution account and to enable other registered users of the network to access the user's access point. In 202, client software is received. The client software is provided by the provider to enable the user's device to be able to contact the provider application server and to acquire access information for network access points that are made available by a given user to other network users), the credential data comprising an identifier and a password for the infrastructure wireless network (par. 20: The software client enables the user to access another user's access point either directly or by relaying information through another registered user's device; par. 21: in 200, registration information is transmitted. Registration information can include one or more of the following: the user's access point ; wherein the computing device is configured to communicate ... with the first remote network device via the infrastructure wireless network (par. 20: A user, represented in FIG. 1 as laptop device 104,106, and 108, or personal digital assistant (PDA) 110 and 112, allows access to the user's access point in exchange for being allowed to access other user's access points ... A user registers with the provider of network access by communicating with provider application server 116. Application server 116 receives and stores registration information ... The software client enables the user to access another user's access point either directly or by relaying information through another registered user's device; par. 21: Registration information can include one or more of the following: the user's access point information to enable a second user to use the user's access point, the user's identifier information (e.g., media access control (MAC) address), the user's access point service set identifier (SSID), the user's access point wired equivalent privacy (WEP) key or pass word, the user's access point Wi-Fi protected access (WPA) key or password, and the user's access point bandwidth allocation for a second user. The registration information is used by the provider of the network to set up a user contribution account and to enable other registered users of the network to access the user's access point). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., 

Regarding claim 3, Louboutin discloses 
wherein the electronic device is a smart home device (par. 25: Accessory 104 can be any device capable of connecting to a portable computing device, such as a laptop computer, a tablet device, ... a display (e.g., LCD, CRT monitor, projector), ... a multimedia streaming device, a camera, ...  a mobile phone, a digital video recorder (DVR), ... a portable multimedia player, ... a portable digital stream receiver, a personal digital assistant (PDA), a household appliance).

Regarding claim 4, Louboutin discloses 
wherein the smart home device comprises at least one of a lighting device, a camera device, and a video device (par. 25: Accessory 104 can be any device capable of connecting to a portable computing device, such as a laptop computer, a tablet device, ... a display (e.g., LCD, CRT monitor, projector), ... a multimedia streaming device, a camera, ...  a mobile phone, a digital video recorder (DVR), ... a portable multimedia player, ... a portable digital stream receiver, a personal digital assistant (PDA), a household appliance).

Regarding claim 5, Louboutin discloses 
further comprising a second remote network server, wherein, after connecting to the wireless access point, the smart home device is for receiving control data from the second remote network server (par. 86: Once accessory 104 has joined a WiFi network, the accessory can access the network in any suitable manner. Illustratively, accessory 104 can access the network to communicate with various computing devices and/or other networks (e.g., the Internet) … accessory 104 can be a multimedia device configured to receive one or more video streams from a computer server connected to the WiFi network (e.g., over the Internet)).

Regarding claim 8, Louboutin discloses 
wherein the electronic device comprises a gaming device (par. 25: Accessory 104 can be any device capable of connecting to a portable computing device, such as ... a portable gaming device).

Regarding claim 9,
wherein the electronic device comprises an acoustic speaker device (par. 23: accessory 104 (e.g., stereo speakers)).

Regarding claim 10, Louboutin discloses 
wherein the acoustic speaker device comprises a set of earphones (par. 25: Accessory 104 can be any device capable of connecting to a portable computing device, such as ... a headphone set).

Regarding claim 11, Louboutin discloses 
wherein: the system further comprises a second remote network server; and the acoustic speaker device is further for: after connecting to the wireless access point, streaming audio content from the second remote network server via the infrastructure wireless network; and playing the audio content streamed from the second remote network server, such that the acoustic speaker device is enabled to play audio streamed via the infrastructure wireless network (par. 25: accessory 104 can be a speaker system capable of wirelessly streaming audio; par. 86: Once accessory 104 has joined a WiFi network, the accessory can access the network in any suitable manner. Illustratively, accessory 104 can access the network to communicate with various computing devices and/or other networks (e.g., the Internet) … accessory 104 can be a multimedia device configured to receive one or more video streams from a computer server connected to the WiFi network (e.g., over the Internet)).

Regarding claim 12, Louboutin discloses 
wherein the computing device comprises a smartphone, and wherein the smartphone comprises a radio module for communicating wirelessly via the ad hoc wireless communication link with the electronic device (par. 2: of computing devices include, for example, ... mobile phones, smartphones; par. 24: Portable computing device 102 can be any portable computing device with a wireless interface, such as ... mobile phone, ... a personal digital assistant (PDA); par. 29: portable computing device 102 and accessory 104 can communicate over a Bluetooth or Bluetooth LE connection).

Regarding claim 13, Louboutin discloses 
wherein: the infrastructure wireless network comprises an infrastructure Wi-Fi network (par. 85: the received response can include a wireless network access credential for the WiFi network with which portable computing device 102 is currently connected. The received wireless network access credential can include any information needed by the accessory to join the network. For example, a wireless network access credential can include an SSID associated with the WiFi network. The network access credential can additionally include security information, such as a WEP password, a WPA password, etc.).

Regarding claim 15, Louboutin discloses 
wherein the credential data for the infrastructure WiFi network additionally comprises encryption type data for the infrastructure Wi-Fi network (par. 85: the received response can include a wireless network access credential for the WiFi network with which portable computing device 102 is currently connected. The received wireless network access credential can include any information needed by the accessory to join the network. For example, a wireless network access credential can include an SSID associated with the WiFi network. The network access credential can additionally include security information, such as a WEP password, a WPA password, etc.).

Regarding claim 16, Louboutin discloses 
wherein the ad hoc wireless communication link comprises a Bluetooth wireless network (par. 29: portable computing device 102 and accessory 104 can communicate over a Bluetooth or Bluetooth LE connection).

Regarding claim 19, Louboutin discloses 
a system for a user to configure a smart home device to connect to an infrastructure wireless network (Fig. 2; par. 19: By enabling a portable computing device to configure an accessory for wireless network access, embodiments enable a user to avoid having to enter network access information when the user desires an accessory to be configured to operate with a wireless network; par. 23: accessory 104; par. 25: Accessory 104 can be any device capable of connecting to a portable computing device, such as a laptop computer, a tablet device, ... a display (e.g., LCD, CRT monitor, projector), ... a multimedia streaming device, a camera, ...  a mobile phone, a digital video recorder (DVR), ... a portable multimedia player, ... a portable digital stream receiver, a personal digital assistant (PDA), a household appliance), the system comprising: a wireless access point (Fig. 2 par. 23: access point 106) configured to provide wireless connectivity to the infrastructure wireless network (par. 26: Access point 106 can be any suitable device for managing a wireless network, and facilitating communication between networked client devices, external networks, etc. Illustratively, access point 106 can, among other operations, route messages between networked client devices, and/or enable the client devices to access an external network, such as the Internet par. 27: Accessory 104 can thereafter use the wireless network access credential to join and/or access a WiFi network managed by access point 106);
a smart home device (Fig. 2 par. 23: accessory 104; par. 25: Accessory 104 can be any device capable of connecting to a portable computing device, such as a laptop computer, a tablet device, ... a display (e.g., LCD, CRT monitor, projector), ... a multimedia streaming device, a camera, ...  a mobile phone, a digital video recorder (DVR), ... a portable multimedia player, ... a portable digital stream receiver, a personal digital assistant (PDA), a household appliance) of the user (Fig. 2; par. 19: By enabling a portable computing device to configure an accessory for wireless network access, embodiments enable a user to avoid having to enter network access information when the user desires an accessory to be configured to operate with a wireless network); and
a computing device of the user (Fig. 2 102; par. 19: By enabling a portable computing device to configure an accessory for wireless network access, embodiments enable a user to avoid having to enter network access information when the user desires an accessory to be configured to operate with a wireless network), wherein the computing device is configured to communicate with electronic device via an ad hoc wireless communication link (par. 29: portable computing device 102 and accessory 104 can communicate over a Bluetooth or Bluetooth LE connection); and
wherein: the computing device is configured to transmit to the smart home device, wirelessly via the ad hoc wireless communication link between the smart home device and the computing device (par. 29: portable computing device 102 and accessory 104 can communicate over a Bluetooth or Bluetooth LE connection), the credential data for the infrastructure wireless network (par. 73: If the received user response indicates that accessory 104 should be permitted to access the WiFi network to which portable computing device 102 is connected, the portable computing device can transmit a wireless network access credential for the WiFi network at block 622. In some embodiments, the wireless network access credential can include ; and 
the smart home device is configured to, upon receiving the credential data for the infrastructure wireless network, connect to the infrastructure wireless network via the wireless access point using the credential data received from the computing device (par. 27: Accessory 104 can thereafter use the wireless network access credential to join and/or access a WiFi network managed by access point 106; par. 73: If the received user response indicates that accessory 104 should be permitted to access the WiFi network to which portable computing device 102 is connected, the portable computing device can transmit a wireless network access credential for the WiFi network at block 622. In some embodiments, the wireless network access credential can include an SSID for the wireless network and/or security information (e.g., a WEP password, a WPA password, etc.). Based on this information, accessory 104 can connect to the WiFi network associated with the wireless network access credential).
Louboutin discloses all the subject matter of the claimed invention with the exception of a first remote network server configured to store credential data for an infrastructure wireless network pre-specified by the user, the credential data comprising an identifier and a password for the infrastructure wireless network; wherein the computing device is configured to communicate ... with the first remote network device via the infrastructure wireless network. Scherzer from the same or similar fields of endeavor discloses a first remote network server configured to store credential data for an infrastructure wireless network pre-specified by the user (par. 20: A user, represented in FIG. 1 as laptop device 104,106, and 108, or personal digital assistant (PDA) 110 and 112, allows access to the user's access point in exchange for being allowed to access other user's access points ... A user registers with the provider of network access by communicating with provider application server 116. Application , the credential data comprising an identifier and a password for the infrastructure wireless network (par. 20: The software client enables the user to access another user's access point either directly or by relaying information through another registered user's device; par. 21: in 200, registration information is transmitted. Registration information can include one or more of the following: the user's access point information to enable a second user to use the user's access point, the user's identifier information (e.g., media access control (MAC) address), the user's access point service set identifier (SSID), the user's access point wired equivalent privacy (WEP) key or password, the user's access point Wi-Fi protected access (WPA) key or password, and the user's access point bandwidth allocation for a second user. The registration information is used by the provider of the network to set up a user contribution account and to enable other registered users of the network to access the user's access point. In 202, client software is received. The client software is provided by the provider to enable the user's device to be able to contact the provider application server and to acquire access information for network access points that ; wherein the computing device is configured to communicate ... with the first remote network device via the infrastructure wireless network (par. 20: A user, represented in FIG. 1 as laptop device 104,106, and 108, or personal digital assistant (PDA) 110 and 112, allows access to the user's access point in exchange for being allowed to access other user's access points ... A user registers with the provider of network access by communicating with provider application server 116. Application server 116 receives and stores registration information ... The software client enables the user to access another user's access point either directly or by relaying information through another registered user's device; par. 21: Registration information can include one or more of the following: the user's access point information to enable a second user to use the user's access point, the user's identifier information (e.g., media access control (MAC) address), the user's access point service set identifier (SSID), the user's access point wired equivalent privacy (WEP) key or pass word, the user's access point Wi-Fi protected access (WPA) key or password, and the user's access point bandwidth allocation for a second user. The registration information is used by the provider of the network to set up a user contribution account and to enable other registered users of the network to access the user's access point). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., receiving, by an accessary, access credential including SSID, WEP password and a WPA password, etc. associated with WiFi network from smartphone over ad hoc connection such as Bluetooth and accesses to wireless access point via the WiFi network to receive one or more video streams from a computer server connected to the WiFi network (e.g., over the Internet), of Louboutin by storing, by a server, registration information including access information such as SSID, WEP key, WPA key, password, etc., from the device of a user via an access point to enable other device to communicate with network devices via the access point upon configuring the access information by Scherzer, thereby storing, by a server, SSID and password upon receiving the SSID and password from smartphone of a user, receiving, 

Regarding claim 20, Louboutin discloses 
wherein the smart home device comprises at least one of a lighting device, a camera device, and a video device (par. 25: Accessory 104 can be any device capable of connecting to a portable computing device, such as a laptop computer, a tablet device, ... a display (e.g., LCD, CRT monitor, projector), ... a multimedia streaming device, a camera, ...  a mobile phone, a digital video recorder (DVR), ... a portable multimedia player, ... a portable digital stream receiver, a personal digital assistant (PDA), a household appliance).

Regarding claim 22, Louboutin discloses 
further comprising a second remote network server configured to store digital media content, and wherein the electronic device is further configured to: connect to the second remote network server after connecting to the wireless access point; and stream the digital media content from the second remote network server via the infrastructure wireless network (par. 86: Once accessory 104 has joined a WiFi network, the accessory can access the network in any suitable manner. Illustratively, accessory 104 can access the network to communicate with .

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Louboutin et al. (US 2013/0014232) in view of Scherzer et al. (US 2007/0033197) as applied to claim 2, and further in view of McGrath et al. (US 2004/0204743).

Regarding claim 6, Louboutin in view of Scherzer discloses all the subject matter of the claimed invention with the exception of wherein the electronic device comprises a medical device. McGrath from the same or similar fields of endeavor discloses further comprising one or more host servers that are in communication with the computing device via the Internet, wherein the one or more host servers store the credential data (par. 26: remote device 12 and defibrillator 14 may be previously unknown to each other, and may establish an ad hoc network according to one of these specification sets. The ability to establish an ad hoc network allows computing devices, such as remote device 12 to control external medical devices, such as defibrillator 14, that are unknown to each other; par. 53: remote device 12 is a computer such as a tablet computer. Remote device 12 wirelessly controls an external medical device, such as defibrillator 14 by sending one or more of control commands 48 to defibrillator 14 via a wireless communication medium). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., storing, by a server, SSID and password upon receiving the SSID and password from smartphone of a user, receiving, by an accessary of the user, access credential including SSID, WEP password and a WPA password, etc. associated with WiFi network from smartphone, that receives the access credential from the server, over ad hoc connection such as Bluetooth and accesses to wireless 

Regarding claim 7, Louboutin discloses all the subject matter of the claimed invention with the exception of wherein the medical device is a wireless device. Scherzer from the same or similar fields of endeavor discloses wherein the medical device is a wireless device (par. 26: remote device 12 and defibrillator 14 may be previously unknown to each other, and may establish an ad hoc network according to one of these specification sets. The ability to establish an ad hoc network allows computing devices, such as remote device 12 to control external medical devices, such as defibrillator 14, that are unknown to each other; par. 53: remote device 12 is a computer such as a tablet computer. Remote device 12 wirelessly controls an external medical device, such as defibrillator 14 by sending one or more of control commands 48 to defibrillator 14 via a wireless communication medium). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., storing, by a server, SSID and password upon receiving the SSID and password from smartphone of a user, receiving, by an accessary of the user, access credential including SSID, WEP password and a WPA password, etc. associated with WiFi network from .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Louboutin et al. (US 2013/0014232) in view of Scherzer et al. (US 2007/0033197) as applied to claim 1, and further in view of Pelland et al. (US 2011/0103609).

Regarding claim 18, Louboutin discloses 
a user of the electronic device (par. 48: A user can press the button, which can cause accessory 400 to request a wireless network access credential from a connected portable computing device) can pre-specify the credential data for the infrastructure wireless network (par. 77: a user can indicate to portable computing device 102 that a password for a particular wireless network has changed. In response, portable computing device 102 can update or change the stored password for the wireless network ... a user can interact with a graphical user interface provided by portable computing device via its touch screen display).
first remote network server is configured to receive the credential data via the computing device, such that the user ... can pre-specify the credential data for the infrastructure wireless network and the first remote network server can receive and store the credential data. Scherzer from the same or similar fields of endeavor discloses first remote network server is configured to receive the credential data via the computing device, such that the user ... can pre-specify the credential data for the infrastructure wireless network and the first remote network server can receive and store the credential data (par. 20: A user, represented in FIG. 1 as laptop device 104,106, and 108, or personal digital assistant (PDA) 110 and 112, allows access to the user's access point in exchange for being allowed to access other user's access points ... A user registers with the provider of network access by communicating with provider application server 116. Application server 116 receives and stores registration information ... The software client enables the user to access another user's access point either directly or by relaying information through another registered user's device; par. 21: Registration information can include one or more of the following: the user's access point information to enable a second user to use the user's access point, the user's identifier information (e.g., media access control (MAC) address), the user's access point service set identifier (SSID), the user's access point wired equivalent privacy (WEP) key or pass word, the user's access point Wi-Fi protected access (WPA) key or password, and the user's access point bandwidth allocation for a second user. The registration information is used by the provider of the network to set up a user contribution account and to enable other registered users of the network to access the user's access point. In 202, client software is received. The client software is provided by the provider to enable the user's device to be able to contact the provider application server and to acquire access information for network access points that are made available by a given user to other network users). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made 
Louboutin in view of Scherzer discloses all the subject matter of the claimed invention with the exception of wherein first remote network server is configured to host a website. Scherzer from the same or similar fields of endeavor discloses wherein first remote network server is configured to host a website (par. 36: the earphone 10 may have an associated web page that a user may access through the host server 40 (see FIG. 2D) or some other server. An authenticated user could log onto the website from a client computing device 50 (e.g., laptop, PC, handheld computer device, etc., including the data source 20) (see FIG. 2D) to access the web page for the earphone 10 to set various profile values for the  Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., storing, by a server, SSID and password upon receiving the SSID and password from smartphone of a user, receiving, by an accessary of the user, access credential including SSID, WEP password and a WPA password, etc. associated with WiFi network from smartphone, that receives the access credential from the server, over ad hoc connection such as Bluetooth and accesses to wireless access point via the WiFi network to receive one or more video streams from a computer server connected to the WiFi network over the Internet, of Louboutin in view of Scherzer by accessing web page by a user through a host server from a client computing device including data source to set various content features and filters and preferred streaming  audio stations of Pelland, thereby storing, by a server hosting web page being accessible by a smartphone, SSID and password upon receiving the SSID and password from smartphone of a user, receiving, by an accessary of the user, access credential including SSID, WEP password and a WPA password, etc. associated with WiFi network from smartphone, that receives the access credential from the server, over ad hoc connection such as Bluetooth and accesses to wireless access point via the WiFi network to receive one or more video streams from a computer server connected to the WiFi network over the Internet. The motivation would have been to enable the user to listen to Internet radio stations or other streaming audio broadcasts received by the earphone instead of listening to streaming audio from the data source and, in such an operating mode, to prioritize a number of Internet radio stations or other broadcast sources (hosted by streaming digital audio content servers 70) by the earphone user, via the web site (Pelland par. 36).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466